UNITED STATES OF AMERICA
                          MERIT SYSTEMS PROTECTION BOARD


     SCOTT J. RAFFERTY,                              DOCKET NUMBER
                    Appellant,                       DC-1221-14-0644-W-1

                   v.

     ADMINISTRATIVE CONFERENCE                       DATE: July 12, 2016
       OF THE UNITED STATES,
                   Agency.



             Scott J. Rafferty, Walnut Creek, California, pro se.
             Shawn C. McGibbon and Floyd Allen Phaup, II, Washington, D.C., for the
                agency.


                                           BEFORE

                                  Mark A. Robbins, Member

                                            ORDER

¶1           The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action appeal as barred by a settlement
     agreement. Chairman Grundmann has recused herself from consideration of this
     case.    Because there is no quorum to alter the administrative judge’s initial
     decision, the initial decision now becomes the final decision of the Merit Systems
     Protection Board in this appeal.      Title 5 of the Code of Federal Regulations,
     section 1200.3(b) (5 C.F.R. § 1200.3(b)). This decision shall not be considered as
     precedent by the Board in any other case. 5 C.F.R. § 1200.3(d).
                                                                                       2

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS *
      You have the right to request review of the final decision by the U.S. Court
of Appeals for the Federal Circuit.
         The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims     of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in


*
 In the initial decision, the administrative judge provided the appellant with mixed-case
appeal rights. Based on the disposition of this case, such review rights are not
appropriate. Caros v. Department of Homeland Security, 122 M.S.P.R. 231, ¶ 22
(2015). The proper appeal rights are provided here.
                                                                                  3

title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
courts of appeals can be found at their respective websites, which can be accessed
through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
     If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.